DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the claim recites “the support plug is configured to detach from the orifice when the inflatable bladder is in the inflated stated and comprises a pressure greater than a threshold amount” which is considered infinite (it is also noted that the term “stated” appears to be incorrect and should be state) because thee support plug is the plug that is trapezoidal in cross section and configured to wedge in the sewage pipe, and there is no suggestion that it can detach from the orifice when the orifice is previously defined as being in the bladder not the sewage pipe, and further how such can detach from the sewage pipe  or orifice based on a pressure when such support plug as defined in previous claims and the specification does not appear to ever be able to even allow a buildup of pressure anyways let alone reach a threshold amount, therefore this claim language is indefinite where the scope of the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil (5240031) in view of Saxenfelt (2005/0229985).  The reference to Vigil discloses the recited emergency backflow preventing system (it is noted this is merely intended use and the inflatable plug of Vigil is .  
With regards to claim 2, the valve comprises an air pressure gauge (in Vigil, col 5, lines 45-50 discusses the pressure can be checked by a gauge which is not shown and discusses such use with the air valve 20 which suggests it would be used in conjunction with and therefore a part of the valve structure overall).  
With respect to claim 9, such sets forth the same structure as claim 1 combined with claim 2 teaching the use of a gauge, and for the same reasons as above this is taught by the combined teachings .  

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil in view of Saxenfelt as applied to claims 1, 2, and 9 above, and further in view of Aniban (8388760).  The reference to Vigil as modified discloses all of the recited structure with the exception of providing a cable positioned within the air supply line; and wherein the cable is anchored within the valve and within the inflatable bladder.  
The reference to Aniban discloses the recited emergency backflow preventing system (it is noted this is merely intended use and the inflatable plug Aniban is designed to prevent flow by the plug and therefore would block flow going in either direction including backflow and in emergency situations; and therefore the plug system is capable of performing the intended use of emergency backflow prevention; col 8, lines 18-49), the system comprising: an inflatable bladder (1,79,89; col 7, lines 32-39 and col 8, lines 41-68); an air supply line (31; col 9, lines 1-11 discuss an airline 31) demountably coupled to the inflatable bladder (connectors as male 25 on the airline and female connector 27 would provide a connection which could be decoupled if desired; col 7, lines 32-47; col 9, lines 1-11); a valve (43; col 8, lines 41-49) demountably coupled to the air supply line (fig 3 shows components connected together including the air valve and as known in the art these types of valves connected in a system can be disconnected or demounted if desired as is old and well known); an air source functionally coupled to the valve (17 is an air tank that the air is supplied from; col 8, lines 41-49); wherein the inflatable .  

Claims 4-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil in view of Saxenfelt further in view of Aniban as applied to claims 1-3 and 9-10 above, and further in view of Tartabini (3902528).
With respect to claim 4, the reference to Vigil discusses a suitable pressure relief device should be provided as 20a (col 5, lines 51-61), but does not form such as a plug like device provided in an orifice provided in the plug itself, although Vigil has at least one orifice where the air hose enters.  The 
With respect to claim 5, the plug is configured to detach from the orifice when the inflatable bladder is in the inflated stated and comprises a pressure greater than a threshold amount (as discussed above the Vigil reference teaches pressure relief if pressure gets too high to protect the bladder from over inflation, and based on the modification of the location and form of the pressure relief this claim is met by the combined teachings set forth above with regards to clam 4, where the threshold amount would be the amount considered as being over inflated). 
With respect to claim 6, a support plug rotatably and demountably coupled to the air supply line; wherein the support plug comprises a trapezoidal cross-section; and the trapezoidal cross-section is configured to provide a wedge-like interfitting when the support plug is at least partially positioned within the sewage pipe (fig 4 of Vigil shows a support plug 22 which is coupled to the air supply line; col 6, lines 6-50; col 7, lines 53-63 discuss shapes which would include a trapezoidal cross-section as seen in fig 4, and other shapes are discussed, and such is couple to the air supply line, such would be considered rotatable to a limited degree as such can rotate with the hose, and can be demounted by cutting the hose and removing it if desired, and such fits in the hole in the side wall of the pipe to seal against it, see sections of specification previously mentioned).  

With respect to claim 8, the air supply line is demountably coupled to the inflatable bladder via a demountable fastener (the reference to Vigil is not clear exactly how the connection between the air hose and the bladder is formed but such seems demountable).  The reference to Aniban shows in figure 8 that a threaded fastener structure is provided at the top end of the plug structure near 23 in the figure, and figure 10 shows this is where air line 31 connects to the bladder structure.  It would have been obvious to one skilled in the art to modify the connection of the air hose to the bladder in Vigil as modified by providing a demountable fastener structure to allow the airline to be removed from the end of the bladder as suggested by Aniban where such would allow for the ability to remove the bladder and potentially replace it if needed to repair the device and a threaded connection would insure easier demounting of the hose from the bladder.  
With respect to claim 11, such recites the same structure as claim 4 above and is met by the references as described above with respect to claim 4.  
With respect to claim 12, such recites the same structure as claim 5 above and is met by the references as described above with respect to claim 5.  

With respect to claim 14, such recites the same structure as claim 7 above and is met by the references as described above with respect to claim 7.  
With respect to claim 15, such recites the same structure as claim 8 above and is met by the references as described above with respect to claim 8.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil in view of Saxenfelt and Aniban.  Claim 16 is a combination of claims 1 and 3 from above and would meet the structure for the exact same reasons based on the combined teachings of Vigil, Saxenfelt, and Aniban (see above).  It would have been obvious to one skilled in the art to modify the elastic elastomeric material of the bladder in Vigil by using an elastic polymer type of this material as suggested by Saxenfelt where such teaches the equivalence of all the materials and it is known in the art that such can be used to form pleated bladders for inflatable plugs and such material is less likely to fail over rubber types of materials which could dry and crack then fail as is old and known in the art, thereby preventing failure of the plug.  
It would have been obvious to one skilled in the art to modify the hose and bladder of Vigil as modified by providing a safety cable in the air hose that passes from the valve to within the inflatable plug as suggested by Aniban where such would insure the control of the structure and provide a safety factor to the inflatable plug with respect to the air hose to insure the device is safer and thereby preventing injury to the user in case of failure.  
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil in view of Saxenfelt and Aniban as applied to claim 16 above, and further in view of Tartabini (3902528).

With respect to claim 18, such recites the same structure as claims 5 and 6 above and is met by the references as described above with respect to claim 5 and 6 (see above for details on how the references meet the same subject matter as claims 5 and 6, keeping in mind claim 18 has a 112 rejection and is being read as being the same subject matter as claim 6 in the last section of the claim).  
  With respect to claim 19, such recites the same structure as claim 7 above and is met by the references as described above with respect to claim 7.  
With respect to claim 20, such recites the same structure as claim 8 above and is met by the references as described above with respect to claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Markham, Du Bois, Fennema, Gardner, Brachschob, and Williamson .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH